Citation Nr: 1503701	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  11-23 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right and left knee condition as secondary to degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for right shoulder strain.

3.  Entitlement to service connection for left shoulder strain.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to an initial evaluation greater than 10 percent for residuals, multiple compression fractures lumbar spine (low back disability).

6.  Entitlement to an initial compensable evaluation for hemorrhoids status post resection.

7.  Entitlement to an earlier effective date for the grant of service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2009, the RO, in pertinent part, denied service connection for right and left shoulder disabilities.  

In April 2010, the RO, in pertinent part, granted entitlement to service connection for a low back disability and hemorrhoids, and denied service connection for right and left knee disabilities.    

The RO continued the hemorrhoid evaluation as noncompensable in a February 2012 rating decision.  This decision also denied an earlier effective date for the grant of service connection for hemorrhoids.

Finally, the RO, in pertinent part denied entitlement to service connection for bilateral hearing loss in a November 2013 rating decision.  The Veteran filed a notice of disagreement with this decision in June 2014.

In November 2014, the Veteran and his spouse, accompanied by the Veteran's representative, testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.  At the hearing, the record was held open for 30 days in order to afford the Veteran an opportunity submit additional relevant medical evidence.  Subsequent to the hearing, the Veteran submitted the statement of his private physician with respect to a seizure disorder that is not currently on appeal.  He also submitted a statement reiterating previous statements regarding a fall in service.  No waiver of initial RO consideration accompanied this submission.  However, as the evidence is either duplicative of evidence already of record or is not relevant to the claims on appeal, a remand for RO consideration is not required in this case.  

The Veteran's claims file and his testimony before the Board indicate that the Veteran has numerous claims pending that have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  These include new and material evidence for a seizure disorder and a psychiatric disorder to include post-traumatic stress disorder, service connection for anemia secondary to hemorrhoids and a gastrointestinal disorder, an increased rating for a cervical spine condition, and entitlement to individual unemployability and special monthly compensation.  These issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  The Veteran will be advised, if he needs to take further action.


REMAND

The Veteran filed a general notice of disagreement with the hemorrhoids decision in April 2012, and a notice of disagreement with the hearing loss decision in June 2014.  While the RO did issue a statement of the case regarding a claim for a higher evaluation for hemorrhoids in May 2014, no statement of the case was issued regarding the earlier effective date appeal.  The RO has also not issued a statement of the case with respect to his hearing loss claim.  These issues require a remand for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

With respect to the back and hemorrhoid claims, the Veteran has reported continued symptoms related to each condition.  In addition, the VA examinations for these disabilities are nearly five years old, with the latest examination for hemorrhoids dating to June 2010 and the examination for the low back dating to March 2010.  As such, the Board finds that the Veteran should be afforded updated VA examinations in order to determine the current level of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   In this regard, the Board notes that the Court, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), held that, although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.

The Veteran's outpatient treatment records indicate that he has been found to have left shoulder pain.  He testified before the Board that he had a serious fall down steep stairs aboard ship while in the service.  He reported that he lost his grip and his footing and slipped, falling approximately 12 feet.  He indicated that it was a frightening moment.  He reported hurting his shoulders, among other things, in the fall.  Service treatment records do no record complaints related to the Veteran left shoulder.  The Veteran's VA treatment records dated 2003 and a private record dated in September 2005 indicate that the Veteran was involved in a motor vehicle accident in 1998 or 1999 and had subsequent back, neck, and shoulder pain.  The Veteran was afforded a VA examination in connection with his right shoulder dated in October 2009, but no examination was conducted in connection with his left shoulder claim.

The Veteran was afforded a VA examination with regard to his shoulder claims, but the examiner provided a negative opinion based on the absence of any evidence of shoulder symptoms until a motor vehicle accident in the late 1990's.  The examiner did not consider the Veteran's testimony that he had ongoing shoulder problems after the in-service injury, and received treatment beginning shortly after service.

The Veteran also testified that he injured his knees in the fall in service and had ongoing symptoms for which he had currently been prescribed braces.  His wife recalled that he had had symptoms in the 1970's.

Based on the foregoing, the Board finds that a VA examination is warranted based on the Veteran's testimony regarding his injury in service and subsequent post-service findings related to the Veteran's shoulder.  In this regard, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case regarding entitlement to service connection for bilateral hearing loss and entitlement to an earlier effective date for the grant of service connection for hemorrhoids.  These issues should not be certified to the Board, unless a timely substantive appeal is received.

2.  Ask the Veteran to identify all VA and non-VA health care providers, who have treated him since service for his claimed disabilities.  The Veteran should authorize VA to obtain records of non-VA treatment.

If any requested records are not available, or if the search for any such records otherwise yields negative results, the Veteran should be informed of the missing records, of the efforts made to obtain the records, and of any further actions that will be taken.  The Veteran may submit medical records directly to VA.

3.  The Veteran should be afforded a VA examination in order to assess the current severity of his service-connected low back and hemorrhoid disabilities. The examiner must state that the examination report that the claims file was reviewed. 

With respect to the back claim, the examiner should conduct complete range of motion studies and discuss the presence or absence of any weakened movement, excess fatigability, incoordination, painful motion, and flare-ups.  The examiner should report the additional limitation of motion, in degrees attributable to these factors.  These findings are required by court decisions and regulations.

The examiner should report any periods of physician prescribed bedrest due to the back disability.  The examiner should also describe all neurologic impairment resulting from the back disability.  

With respect to the hemorrhoids claim, the examiner should determine whether the condition is (i) productive of persistent bleeding and with secondary anemia, or with fissures, (ii) large or thrombotic irreducible with excessive redundant tissue evidencing frequent recurrences, or (iii) mild or moderate.

With respect to both conditions, the examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether the service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

4.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has a shoulder or knee disability that is related to the Veteran's military service.  The claims file must be reviewed by the examiner.  The examiner should respond to the following: 

(a)  Does the Veteran have a shoulder or knee disability? 

(b)  Did any such disability have its onset during active duty, within one year of active duty, or is such condition otherwise related to an injury or disease in military service?  The examiner should comment on the Veteran's service and post-service medical treatment records; the Veteran's testimony regarding his fall in service and complaint of shoulder and knee pain and reported treatment thereafter, as well as treatment records dated 2003 and in September 2005 that indicate that the Veteran was involved in a motor vehicle accident in 1998 or 1999 and had subsequent back, neck, and shoulder pain.

The reasons for any opinion offered should be provided.  If the examiner cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide the needed opinion and what, if any, additional evidence would enable the opinion to be provided.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeal


